DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Harper et al. (“Harper”) (U.S. Patent Application Publication Number 2017/0371709) and Soroush et al. (“Soroush”) (U.S. Patent Application Publication Number 2020/0053116).
Regarding Claim 1, Harper discloses a computer-implemented method comprising: 
receiving, by an optimization process (Figure 3, item 84) running on one or more computer systems, a service definition and optimization criteria (Figure 3, items 304 and 308, paragraphs 0049 and 0052) for tuning a configuration of a service for a particular production environment (Figure 2), wherein the service definition includes information regarding a plurality of layers (Figure 5, paragraph 0062; i.e., 
creating (Figure 4, item 402), by the optimization process, an acyclic dependency graph (Figures 3 and 5, item 500) including nodes (Figure 5, items a-l) representing each of the plurality of layers, the acyclic dependency graph representing configuration groups passed between the plurality of layers and representing a hierarchical relationship between the plurality of layers of the service (paragraphs 0060-0061); and
globally optimizing (i.e., reducing the total administration time), by an optimization process running on the one or more computer systems (paragraphs 0046-0056), values of configuration parameters (paragraph 0062; i.e., parameters P(v), T(v), FP(v), and ET(v)), of the configuration groups by:
performing a local optimization process based on the optimization criteria at each layer of the plurality of layers of the instance of the service by passing identified optimized values of configuration parameters for a particular layer on to parent layers as defined by the acyclic dependency graph and propagating the identified optimized values through the dependency graph (paragraphs 0063-0064).
Harper does not expressly disclose each configuration group including configuration parameters for a corresponding layer of the service and for which values are configurable; and
creating an instance of the service within a test environment based on the service definition.
In the same field of endeavor (e.g., service optimization techniques), Soroush teaches each configuration group including configuration parameters (Figure 1, item 138/140) for a corresponding layer of the service and for which values are configurable (paragraphs 0016 and 0174-0175); and
creating an instance of a service within a test environment based on a service definition (paragraphs 0049, 0143, and 0158).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Gralnick’s teachings of service optimization techniques with the 

Regarding Claim 2, Harper discloses wherein the optimization criteria specifies an optimization goal for the service in terms of a target performance metric of the service (paragraph 0058; i.e., the goal being the shortest overall administration time).

Regarding Claim 3, Harper discloses prior to said globally optimizing, limiting, by a parameter selection process running on the one or more computer systems, the configuration parameters to those configuration parameters represented within the corresponding configuration groups that have a particular level of an impact on the optimization goal for the service (paragraph 0061; i.e., each node has an associated estimated targeted administration time as well as a priority).

Regarding Claim 4, 11, and 19, Harper discloses wherein said limiting includes subjecting the configuration parameters to statistical analysis (paragraph 0063).

Regarding Claim 6 and 13, Harper discloses wherein the plurality of layers include an application layer, a database layer, and a search layer (paragraphs 0041-0042; i.e., the examiner takes Official Notice that a search layer in the type of system disclosed in Harper was well known in the art).

Regarding Claim 7 and 14, Harper discloses wherein the corresponding configuration groups include a set of operating system configuration parameters (paragraph 0043), a set of network configuration parameters (paragraph 0043), and a set of Java virtual machine (JVM) parameters (paragraph 0093).

Regarding Claim 8 and 15, Harper discloses iteratively performing the local optimization process until a stopping condition is achieved (Figure 4, item 403, paragraph 0063; i.e., stopping when the graph is emptied).

Regarding Claim 9, 16, and 18, Harper discloses wherein the stopping condition is achieved when there is no change to a resulting value of a performance metric specified by the optimization criteria from one iteration to another for a predefined or configurable number of iterations of the local optimization process (paragraph 0063).

Regarding Claim 10, Harper discloses a non-transitory machine readable medium storing instructions executable by a processing resource of a computer system, the non-transitory machine readable medium comprising instructions configurable to cause the processing resource to: 
process a service definition and optimization criteria (Figure 3, items 304 and 308, paragraphs 0049 and 0052) for tuning a configuration of a service for a particular production environment (Figure 2), wherein the service definition includes information regarding a plurality of layers (Figure 5, paragraph 0062; i.e., a workers layer and forest roots layers) of the service and corresponding configuration groups (paragraph 0058) and wherein the optimization criteria specifies an optimization goal for the service in terms of a target performance metric of the service (paragraph 0058; i.e., the goal being the shortest overall administration time); 
limit the configuration parameters to those configuration parameters represented within the corresponding configuration groups that have a particular level of an impact on an optimization goal for the service (paragraph 0061; i.e., each node has an associated estimated targeted administration time as well as a priority); 

globally optimize (i.e., reducing the total administration time) configuration parameters (paragraph 0062; i.e., parameters P(v), T(v), FP(v), and ET(v)) of the configuration groups by: 
performing a local optimization process based on the optimization goal at each layer of the plurality of layers of the instance of the service by passing identified optimized values of configuration parameters for a particular layer on to parent layers as defined by the acyclic dependency graph and propagating the identified optimized values through the dependency graph (paragraphs 0063-0064).
Harper does not expressly disclose each configuration group including configuration parameters for a corresponding layer of the service and for which values are configurable; and
creating an instance of the service within a test environment based on the service definition.
In the same field of endeavor, Soroush teaches each configuration group including configuration parameters (Figure 1, item 138/140) for a corresponding layer of the service and for which values are configurable (paragraphs 0016 and 0174-0175); and
creating an instance of a service within a test environment based on a service definition (paragraphs 0049, 0143, and 0158).
The motivation discussed above with regards to Claim 1 applies equally as well to Claim 10.

Regarding Claim 17, Harper discloses a system comprising: 
a processing resource (Figure 8, item 16); 
a non-transitory computer-readable medium (Figure 8, item 30), coupled to the processing resource, having stored therein instructions that are configurable to cause the processing resource to: 

limit the configuration parameters to those configuration parameters represented within the corresponding configuration groups that have a particular level of an impact on an optimization goal for the service (paragraph 0061; i.e., each node has an associated estimated targeted administration time as well as a priority); 
create (Figure 4, item 402) an acyclic dependency graph (Figures 3 and 5, item 500) including nodes (Figure 5, items a-l) representing each of the plurality of layers, the acyclic dependency graph representing configuration groups passed between the plurality of layers and representing a hierarchical relationship between the plurality of layers of the service (paragraphs 0060-0061); and 
globally optimize (i.e., reducing the total administration time) values of configuration parameters (paragraph 0062; i.e., parameters P(v), T(v), FP(v), and ET(v)) of the configuration groups by:  
until a stopping condition is achieved (Figure 4, item 403, paragraph 0063; i.e., stopping when the graph is emptied), iteratively performing a local optimization process based on the optimization goal at each layer of the plurality of layers of the instance of the service by passing identified optimized values of configuration parameters for a particular layer on to parent layers as defined by the acyclic dependency graph and propagating the identified optimized values through the dependency graph (paragraphs 0063-0064).  

creating an instance of the service within a test environment based on the service definition.
In the same field of endeavor, Soroush teaches each configuration group including configuration parameters (Figure 1, item 138/140) for a corresponding layer of the service and for which values are configurable (paragraphs 0016 and 0174-0175); and
creating an instance of a service within a test environment based on a service definition (paragraphs 0049, 0143, and 0158).
The motivation discussed above with regards to Claim 1 applies equally as well to Claim 17.

Allowable Subject Matter
Claims 5, 12, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 5, 12, and 20, the prior art of record does not disclose “wherein the limiting comprises for each layer of the plurality of layers of the service and a configuration group of the corresponding configuration groups corresponding to the layer, reducing, by the parameter selection process, an exploration search space in which to find a minima or maxima of a hyperplane defined by a subset of the configuration parameters of the configuration group by filtering out those of the subset of the configuration parameters that do not make an impact on the optimization goal” (as recited in Claim 5, and similarly in Claims 12 and 20).


Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495. The examiner can normally be reached Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2186